Case:
 Case:4:17-cv-02498-AGF
        4:17-cv-02455-RLWDoc.
                          Doc.#: #:183-20 Filed: 09/28/17
                                     11-9 Filed: 08/13/20 Page:
                                                          Page: 11 of
                                                                   of 22 PageID
                                                                         PageID #:
                                                                                #: 126
                                                                                   3256




                                                                 EXHIBIT I
                                                                    Pls.' Ex. 20
Case:
 Case:4:17-cv-02498-AGF
        4:17-cv-02455-RLWDoc.
                          Doc.#: #:183-20 Filed: 09/28/17
                                     11-9 Filed: 08/13/20 Page:
                                                          Page: 22 of
                                                                   of 22 PageID
                                                                         PageID #:
                                                                                #: 127
                                                                                   3257




                                                                       Pls.' Ex. 20
